Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of PCT/JP2018/043512 (filed 11/27/18), which application claims priority to JP 2018-004226 (filed 01/15/18).
	The Preliminary Amendment filed 07/14/20 is entered.
	Claims 1-8 are pending.
	The Substitute Specification filed 09/24/20 is entered.
	The Drawings filed 07/14/20 are approved by the examiner.
	The IDS statements filed 07/14/20, 10/13/21 and 11/16/21 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The formula recited in claim 1 is indefinite.  Specifically, the recitation of “S/P2” in the equation could be considered as -–P x 2 (multiplication)—- or as -–P2 (square)--.  Clarification is required.  Additionally, no units are specified for either particle area S or perimeter P (e.g. nm2, nm).  Furthermore, it is unclear as to the specific requirements for “particle area” and “perimeter” in the recited equation.  For example, most particles are present as “secondary particles” which are an agglomerated group of “primary particles”.  Both the primary and secondary particles would have distinct areas and perimeters when viewed in TEM image.  Does the instant expression refer to primary particles, secondary particles, or both?  Clarification is required.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2009/0050858.
	Initially, note the above 112 rejection regarding Expression 1 recited in the instant claims. Also, applicant’s definition of the claim term “aligned crystal orientation” at para 0016 of the instant specification (i.e. spot pattern in e-beam diffraction pattern) is acknowledged.
	US 2009/0050858 A1 discloses Indium-tin mixed oxide powder which consists of primary particle aggregates and contains 50 to 90% by weight indium oxide, calculated as In2O3, and 10 to 50% by weight tin oxide, calculated as SnO2 (Abstract; para 0015-2= 0.307, SnO2:In2O3 28:72] possesses particle area (i.e. aggregate area)/perimeter2 (i.e. aggregate circumference) within the claimed range (0048; Tables 2-3).  The crystalline particles of the reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0050858.
US ‘858 is relied upon as set forth above.
While the reference teaches that the disclosed powders may be used in electrically conductive paints and coatings (para 0046), the reference does not specify the instantly claimed solvent/surfactant limitations, nor the claimed mist coating.
However, the examiner respectfully submits that the claimed limitations would have been an obvious selection as such are well-known materials/methods for deposition of conductive powders.  The skilled artisan would have found obvious the use of water solvent, as well as the addition of surfactant and the recited vol%.  Likewise, the use of mist coating is well-known for deposition of ITO powder materials, and would have been ab obvious selection.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                       




MK
February 10, 2022